STATEMENT OF REASONS FOR ALLOWANCE

Response to Amendment
This Office Action is responsive to Applicant’s amendment of Feb. 26, 2021.
The objections to the Specification are withdrawn in view of the amendment.
Drawings
The drawings (replacement Figs. 5A, 5B, & 5C) were received on Feb. 26, 2021.  These drawings are accepted.
Allowable Subject Matter
Claims  2-8 are allowed. The following is an examiner’s statement of reasons for allowance: all independent claims have been rewritten to include the subject matter previously indicated allowable in the Office Action dated Dec. 8, 2020.  This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

	
	/ERIC L BOLDA/               Primary Examiner, Art Unit 3645